DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/25/22 have been fully considered but they are not persuasive. 
Applicant argues that the Yurek reference does not teach the term “open channel” as recited in the new amendment. Applicant states that the open channel is clearly defined by the specification of the instant application. 
Examiner would like to point out that specification para 0021 teaches that the lumen element 64 of fig. 3 could be a trench, a trough or open channel. Examiner interprets element 64 as shown in fig. 3 is a trench. An “open channel” as widely understood would be lumen which is not blocked. As such any pipe or tube which is open on both ends, and can pass an instrument or fluids, would be considered a lumen with an “open channel”. In the instant application, the wall of the lumen is the “open” element, and needs to be clearly defined, to overcome any reference which teaches a traditional lumen with a traditional opening. 
In the Yurek reference, (figs. 5a-f and 6a-c teaches catheter with multiple lumens with open channel) as such meets the claim limitations and rejection is made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102A1/A2 as being anticipated by U. S. Publication No. 2021/0121188 to Yurek.
Regarding Claim 1, Yurek teaches a catheter comprising: a first lumen; and a second lumen adjacent to the first lumen defining and open channel (figs. 5a-f and 6a-c teaches catheter with multiple lumens with open channel); wherein material of the catheter occupies an arc around the first lumen, wherein the arc is greater than 180 and less than 360 degrees, thus creating an open channel to the first lumen (Figs. 5a, d, f, g, h, and 6c teach catheter wall element 112  form an arc greater than 180 degrees with an open channel).  
Regarding Claim 2, Yurek teaches the catheter material surrounds the second lumen in a cross-sectional dimension (Figs. 5a, d, f, g, h, and 6c teach catheter wall element 112 surrounds the lumen 114 in a cross-sectional dimension).  
Regarding Claim 3, Yurek teaches the second lumen has s smaller inner diameter than the first lumen (figs. 5a-f and 6a-c teaches catheter with multiple lumens with different dimensions [diameters]).  
Regarding Claim 4, Yurek teaches the catheter is configured to be slidably received within a working channel of an endoscope (figs. 5a-f and 6a-c teaches can only be received slidably).  
Regarding Claim 5, Yurek teaches the second lumen is configured to slidably receive a medical device (para 0014 teaches inserting an ancillary device).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2021/0121188 to Yurek in view of U. S. Patent No. 5,421,338 to Crowley et al.
Regarding Claim 6 and 16, Yurek teaches all of the above claimed limitations but does not expressly teach that the first lumen is configured to receive an imaging device.  

Crowley teaches that the first lumen is configured to receive an imaging device (figs. 1 and 4 element 10 is an insertable catheter with an ultrasonic tip for imaging).  

It would be obvious to one of ordinary skill in the art at the time of filing to modify Yurek with a setup such that the insertable instrument is an ultrasonic imaging device as taught by Crowley, since such a setup would result in precise positioning of the catheter since the immediate vicinity of the tip is being monitored by the ultrasonic imaging device.
Regarding Claim 7 and 17, Crowley teaches the imaging device comprises probe (figs. 1 and 4 element 10 is an insertable catheter with an ultrasonic tip for imaging).  
Regarding Claim 8 and 18, Crowley teaches the probe comprises a radial ultrasound probe (figs. 1 and 4 element 10 is an insertable catheter with an ultrasonic tip for imaging).

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2021/0121188 to Yurek in view of U. S. Patent No. 7,322,953 to Redinger.
Regarding Claim 11, Yurek teaches a catheter comprising: a first lumen; and a second lumen adjacent to the first lumen defining an open channel (figs. 5a-f and 6a-c teaches catheter with multiple lumens defining an open channel); wherein material of the catheter occupies an arc around the first lumen, wherein the arc is greater than 180 and less than 360 degrees, thus creating a lengthwise opening to the first lumen (Figs. 5a, d, f, g, h, and 6c teach catheter wall element 112  form an arc greater than 180 degrees).  
Yurek does not expressly teach a cap portion configured to be received at a distal end of the flexible shaft, the cap portion comprising: a first lumen; and a handle device configured to attach to a proximal end of the flexible shaft, the handle device comprising: a first access port; a second access port; a first lumen in communication with the first access port; and  10The Docket No. ORA0146-US1 a second lumen in communication with the second access port, wherein the first lumen of the handle device is colinear with the first lumen of the flexible shaft and the second lumen of the handle device is colinear with the second lumen of the flexible shaft.
Redinger teaches a setup with a cap portion (col. 5 lines 5-25 teaches adapters [cap portion] for connecting the lumens and access ports) a first lumen having communication with a first access port and a second lumen having communication with a second access port (col. 5 lines 5-25 teaches first and second lumen with first and second corresponding ports).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Yurek with a setup of having separate lumens with respective separate ports as taught by Redinger, since such a setup would result in easy and precise access to the respective lumens for safe and fast access of the target tissue.
Regarding Claim 12, Yurek teaches the catheter material surrounds the second lumen in a cross-sectional dimension (Figs. 5a, d, f, g, h, and 6c teach catheter wall element 112 surrounds the lumen 114 in a cross-sectional dimension).  
Regarding Claim 13, Yurek teaches the second lumen has s smaller inner diameter than the first lumen (figs. 5a-f and 6a-c teaches catheter with multiple lumens with different dimensions [diameters]).  
Regarding Claim 14, Yurek teaches the catheter is configured to be slidably received within a working channel of an endoscope (figs. 5a-f and 6a-c teaches can only be received slidably).  
Regarding Claim 15, Yurek teaches the second lumen is configured to slidably receive a medical device (para 0014 teaches inserting an ancillary device).  

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2021/0121188 to Yurek in view of U. S. Patent No. 7,322,953 to Redinger further in view of U. S. Patent No. 5,421,338 to Crowley et al.
Regarding Claim 16, Yurek and Redinger teaches all of the above claimed limitations but does not expressly teach that the first lumen is configured to receive an imaging device.  

Crowley teaches that the first lumen is configured to receive an imaging device (figs. 1 and 4 element 10 is an insertable catheter with an ultrasonic tip for imaging).  

It would be obvious to one of ordinary skill in the art at the time of filing to modify Yurek and Redinger with a setup such that the insertable instrument is an ultrasonic imaging device as taught by Crowley, since such a setup would result in precise positioning of the catheter since the immediate vicinity of the tip is being monitored by the ultrasonic imaging device.
Regarding Claim 17, Crowley teaches the imaging device comprises probe (figs. 1 and 4 element 10 is an insertable catheter with an ultrasonic tip for imaging).  
Regarding Claim 18, Crowley teaches the probe comprises a radial ultrasound probe (figs. 1 and 4 element 10 is an insertable catheter with an ultrasonic tip for imaging).  


Allowable Subject Matter
Claims 9, 10, 19, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2021/0121188 to Yurek; U. S. Patent No. 5,421,338 to Crowley et al. U. S. Patent No. 7,322,953 to Redinger and U. S. Publication No. 2009/0312687 to DeFonzo et al. none of the prior art alone or in combination teaches that “the lengthwise opening of the first lumen is defined by a first flexible edge and a second flexible edge, wherein a first chord measurement between the first and second edges has a first value when the imaging device is not occupying the first lumen, wherein a second chord measurement between the first and second edges has a second value when the imaging device is occupying the first lumen, wherein the first chord measurement is less than the second chord measurement”.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793